Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statements (IDS) submitted on February 15, 2021 & May 11, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-23 are allowed. 							                   The following is an examiner's statement of reasons for allowance: 
 Regarding Claim 1: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for making a semiconductor device comprising: forming spaced apart first and second doped regions in a substrate, the first doped region being larger than the second doped region to define an asymmetric channel therebetween.
The most relevant prior art reference due to Stephenson et al. (Pub. No.: US 2006/0220118 A1) substantially discloses a method for making a semiconductor device comprising:											forming spaced apart first and second doped regions in a substrate (Par. 0032; Fig. 1- first doped regions comprising 23 & 27; second doped regions comprising 22 & 26);		forming a superlattice extending between the first and second doped regions to constrain 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 1 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 1 is deemed patentable over the prior arts.

Regarding Claims 2-11: these claims are allowed because of their dependency status from claim 1.

Regarding Claim 12: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for making a semiconductor device comprising: forming a superlattice extending between the source and drain regions to constrain dopant in the source and drain regions and in the well implant; and the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base semiconductor monolayers defining a base semiconductor portion, and at least one non-semiconductor monolayer constrained within a crystal lattice of adjacent base semiconductor portions.									The most relevant prior art reference due to Kang et al. (Pub. No. : US 2017/0200823 A1) substantially discloses a method for making a semiconductor device comprising:			forming spaced apart doped source and drain regions in a substrate, the source and drain regions having a first conductivity type, and the drain region being larger than the source region to define an asymmetric channel therebetween (Par. 0103-0105, Fig. 5 – first doped region comprising drift region 1220 & drain region portion 1420; second doped region comprising region 1410; the source and drain regions having a first conductivity type is implied);			forming a well implant within the substrate adjacent the source region and having a second conductivity type different than the first conductivity type (Par. 0103-0105, Fig. 5 –well 1210);	and											forming a gate overlying the asymmetric channel (Par. 0103-0105, Fig. 5 – gate 2100).		Additionally, the prior arts made of record and not relied upon are considered pertinent to applicant's disclosure. See form PTO-892. 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 12 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference 

Regarding Claims 13-16: these claims are allowed because of their dependency status from claim 12.

Regarding Claim 17: The prior art of record to the examiner’s knowledge does not teach or render obvious the instant invention, particularly characterized by a method for making a semiconductor device comprising: forming spaced apart first and second doped regions in a substrate, the first doped region being larger than the second doped region to define an asymmetric channel therebetween.
The most relevant prior art reference due to Stephenson et al. (Pub. No.: US 2006/0220118 A1) substantially discloses a method for making a semiconductor device comprising:											forming spaced apart first and second doped regions in a substrate (Par. 0032; Fig. 1- first doped regions comprising 23 & 27 & second doped regions comprising 22 & 26);		forming a superlattice extending between the first and second doped regions to constrain dopant therein (Par. 0038-0039; Figs. 1-2 – superlattice 25);						the superlattice comprising a plurality of stacked groups of layers, each group of layers comprising a plurality of stacked base silicon monolayers defining a base silicon portion, and at least one oxygen monolayer constrained within a crystal lattice of adjacent base silicon portions (Par. 0038-0039; Figs. 1-2 – superlattice 25; a plurality of stacked groups of layers 45a to 45n, each group of layers comprising a plurality of stacked base silicon monolayers 46, defining a 
However, none of these prior art references indicated above or the prior arts made of record in form PTO-892, disclose all the limitations of claim 17 (the individual limitations may be found in a plurality of prior arts but there is no motivation to combine). Because no reference alone teaches all the limitations, nor is there any motivation to combine the prior arts to construct all the limitations of this independent claim, claim 17 is deemed patentable over the prior arts.

Regarding Claims 18-23: these claims are allowed because of their dependency status from claim 17.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/12/2021
/SYED I GHEYAS/Primary Examiner, Art Unit 2812